 302DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Wackenhut CorporationandInternational Union,United-Plant Guard Workers, of America and itsaffiliated Local No. 110. Case 9-CA-6321November23, 1971DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING AND JENKINSUpon a charge and first amended charge filed onJune 14, 1971, and September 29, 1971, respectively,by International Union, United Plant Guard Workersof America and its affiliated Local No. 110, hereincalled the Union, and duly served on The WackenhutCorporation,herein called the Respondent, theActingGeneral Counsel of the National LaborRelations Board, by the Acting Regional Director forRegion 9, issued a complaint against the Respondenton June 29, 1971, and on October 5, 1971, the GeneralCounsel and Regional Director issued an orderamending complaint, wherein the caption referring to"International Union, United Plant Guard Workersof America (UPGWA)" as charging party therein waschanged to read "International Union, United PlantGuard Workers of America and its affiliated LocalNo. 110," 1 alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce-within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing before a TrialExaminer were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on or aboutDecember 24, 1970, following a Board election inconsolidated Cases 9-RC-8373 and 9-RC-8397, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; 2 and that, commencingon or about May 19, 1971, orally, and on or about1On October 7, 1971, the General Counsel also filed with the Board aMotion,to Amend Motion for Summary Judgment moving that the captionin itsMotion for Summary Judgment filed on July 26, 1971, and thesupportingmemorandum filed therewith,referring to "InternationalUnion, United Plant Guard Workers of America (UPGWA)" be changedto read"InternationalUnion,United Plant Guard Workers of Americaand its affiliated Local No.110." On October 12, 1971, the Respondent, insubstance,requested review of the Regional Director'sactions on theground that the amendments seriously prejudice Respondent's case, andseek to materially change the identity of the Charging Party and come afterthe case has been transferred to the Board on a Motion for SummaryJudgment The Respondent also contends that the October 5, 1971, orderamending complaint was issued without prior notice to the Respondent.On October 20, 1971,the General Counsel filed with the Board a responsein opposition to the Respondent's request for reviewWe find no meet tothese contentions.The record shows that on December 24, 1970, the"InternationalUnion, United Plant Guard Workers of America and itsaffiliated Local No.110" was certified as the employees'representative forMay 28, 1971, in writing, and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnJuly 8, 1971, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint. The Respondent admits,inter alia,that an election was conducted by the Boardin an appropriate unit of the Respondent's employeesin consolidated Cases 9-RC-8373 and 9-RC-8397;that the Union requested the Respondent to bargaincollectively with it as the exclusive representative ofthese employees; and that the Respondent both orallyand in writing refused,and continues to refuse, tobargain collectively with the Union.On July 26, 1971, counsel for the Acting GeneralCounsel filed directly with the Board a Motion forSummary Judgment (caption thereon was amendedon October 7, 1971, seesupra,fn. 1). On August 13,1971, the Unionfiled a ChargingParty's Statement inSupport of Motion for Summary Judgment, submit-ting,in effect,that the Respondent,in its answer, isattempting to relitigatematterswhich have beenpreviously litigated and decided in a representationproceeding, Cases 9-RC-8373 and 9-RC-8397. Sub-sequently, on August 2, 1971, the Board issued anorder transferring the proceeding to the Board and aNotice To Show Cause why the Acting GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a Response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:the purposes of collective bargaining.The record further shows that at thehearing held on January 14,1970, the correct name of the Petitioner inCase 9-RC-8397 was amended to read "International Union, United PlantGuard Workers of America and its affiliated Local No 110" Accordingly,we find that the amended motions correcting a technical deficiency in thepleadings have not prejudiced the Respondent's case.Moreover,the factthat the amended complaint was issued without prior notice to theRespondent is immaterial and irrelevant to the propriety of the pleadings,its issuance in these circumstances clearly authorized under Section 102 17of the Board'sRules and Regulations.2Official notice is taken of the record in the representation proceeding,consolidated Cases 9-RC-8373 and 9-RC-8397, as the term "record" isdefined in Secs. 102.68 and 102.69(f) of the Board's Rules and Regulations,Series 8, as amended SeeLTV Electrosystems,Inc,166 NLRB 938, enfd.388 F.2d 683(C.A. 4, 1968);Golden Age Beverage Co.,167 NLRB 151;Intertype Co. v. Penello,269 F.Supp.573 (D.C. Va., 1967);Follett Corp,164NLRB 378, enfd. 397 F 2d 91 (C A. 7, 1968); Sec. 9(d) of the NLRA.194 NLRB No. 45 THE WACKENHUT CORP.Ruling on the Motion for Summary JudgmentIn its Response to Notice To Show Cause, as in itsanswer to the complaint, the Respondent alleges that,notwithstanding the Board's certification, specialcircumstances exist which =make , any contemplatedorder or unfair labor practice finding inappropriateand inequitable.Upon our review of the record,includingtherecordsinconsolidatedCases9-RC-8373 and 9-RC-8397, we find no merit to thisallegation.Pursuant to a Decision and Direction of Election bythe Regional Director in these cases an election wasconducted on March 12, 1970. The tally of ballotsreflected that none of the choices on the ballot hadreceived a majority of the valid votes cast. Noobjections to the election were filed. Subsequently, arunoff election was conducted by mail. The ballotswere counted on April 21, 1970, which disclosed thatof the valid votes cast, 22 were for the Union, 21ballotswere cast against the Union, and 3 ballots,determinative of the results of the election, werechallenged. On April 28, 1970, the Respondent filedtimely objections to conduct of election and conductaffecting the results of the election. On September 11,1970, the Regional Director issued his SupplementalDecision, Order Directing Hearing, and Notice ofHearing in which he overruled the Respondent'sobjections in their entirety, including the Respon-dent's allegation that its employee complement hadsubstantially changed, and directed that a hearing beheld to resolve the issues raised by the challengedballots.Subsequently,on October 2, 1970, theRespondent filed a request for review of the RegionalDirector's Supplemental Decision, which was deniedby the Board on November 12,1970.On December 3, 1970, a hearing was held andpursuant to an agreement of the parties made at thehearing, and subseq ently approved by the RegionalDirector, the three challenged ballots were openedand counted. A revised tally of ballots, issued onDecember 18, 1970, showed that of the valid votescast, 24 were for the Union, and 22 ballots were castagainst the Union. Accordingly, on December 24,1970, the Union was certified by the RegionalDirector as the exclusive collective-bargaining repre-sentative in the unit herein found appropriate.With respect to the Respondent's contention thatspecial circumstances exist which make any contem-plated order or an unfair labor practice findinginappropriate and inequitable, the Respondent sub-mits that its employee complement has substantiallychanged since the April 1970 election, and that ahearing should be ordered to take evidence concern-303ing the special circumstances. We find no merit to thiscontention. As reflected above, the Regional Directoroverruled the Respondent's objections to the electionin their entirety, including the change of employeecomplement allegation, which the Board consideredand decided in its review wof the Respondent'sexceptions to the Regional Director's SupplementalDecision, Order Directing Hearing, and Notice ofHearing.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issueswhich were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegeany such special circumstances herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatthe Respondent has not raised any issue which isproperly litigable in this unfair labor practice pro-ceeding.We shall, accordingly, grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a Florida corporation with itsprincipal place of business located at Coral Gables,Florida, is engaged in the business of providingprotection service and security guard services forvarious employers throughout the United States. TheRespondent's Louisville, Kentucky, area office is thesubject of this proceeding. During the past 12 months,which is a representative period, the Respondent, inthe course and conduct of its nonretail businessoperations, performed services valued in excess of$50,000 for customers located ,outside the State ofFlorida.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwilleffectuate the policies of the Act to assertjurisdiction herein.3SeePittsburgh PlateGlass Co. v. N L RB.,313 US. 146, 162 (1941);Rules and Regulations of the Board,Secs. 102 67(f) and 102.69(c). 304DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THELABOR ORGANIZATION INVOLVEDInternational Union, United Plant Guard Workersof America, and its affiliated Local No. 110, is a labororganization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All security guards of the Employer in itsLouisville, Kentucky area operations, but exclud-ing all office clerical employees, professionalemployees, and supervisors as defined in the Act,and all other employees.2.The certificationOn April 21, 1970, a majority of the employees ofRespondent in said unit, in a runoff election conduct-ed by mail under the supervision of the RegionalDirector for Region 9, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on December 24, 1970, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about May 19,197 1, the Unionhas orally requested the Respondent to bargaincollectively with it as the exclusive collective-bargain-ing representative of all the employees in the above-described unit. Commencing on or about May 19,1971, orally, and on or about May 28,in writing,and continuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognize and bargain with the Union as the exclusiverepresentative for collective bargaining of all employ-ees in said unit.Accordingly, we find that the Respondent has, sinceMay 19, 1971, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company - d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419, 1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon, the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.The Wackenhut Corporation is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.InternationalUnion,United Plant GuardWorkers of America, and its affiliated Local No. 110,is a labor organization within the meaning of Section2(5) of the Act.3.All security guards of the Employer in itsLouisville,Kentucky, area operations, but excludingall office clerical employees, professional employeesand supervisors as defined in the Act and all otheremployees constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.SinceDecember 24, 1970, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all,employees in theaforesaid appropriate unit for the purpose of collec- THE WACKENHUT CORP.305tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about May 19, 1971, orally,and on or about May 28, 1971, in writing, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent, TheWackenhut Corporation, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with International Union, UnitedPlant Guard Workers of America, and its affiliatedLocal No. 110, as the exclusive bargaining representa-tive of its employees in the following appropriate unit:All security guards of the Employer in itsLouisville,Kentucky area operations, but exclud-ing all office clerical employees, professionalemployees and supervisors as defined in the Actand all other employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b)Post at its Louisville, Kentucky, area officecopies of the attached notice marked "Appendix.' 14Copies of said notice, on forms provided by theRegional Director for Region 9, after being dulysignedbyRespondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Interna-tionalUnion,United Plant Guard Workers ofAmerica, and its affiliated Local No. 110, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All security guards of the Employer in itsLouisville,Kentucky area operations, butexcluding all office clerical employees, pro-fessional employees and supervisors as de-fined in the Act.THE WACKENHUTCORPORATION(Employer)DatedBy(Representative)(Title)Thisis an official notice and must not bedefaced byanyone. 306DECISIONSOF NATIONALLABOR RELATIONS BOARDThis notice must remain posted for 60 consecutivewith its provisions may be directed to the Board'sdays from the date of posting and must not be altered,Office,Federal Office Building, Room 2407, 550defaced,or covered by any other material.Main Street, Cincinnati, Ohio 45202, TelephoneAny questions concerning this notice or compliance513-684-3686.